Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated December 21, 2009, is
entered into by and between CREDO Petroleum Corporation, a Delaware corporation
(the “Company”), and Marlis E. Smith, Jr., an individual (the “Employee”), to be
effective as of January 1, 2010 (the “Effective Date”) as to all provisions
hereof except for Section 3.(a), which shall become effective on January 16,
2010.

 

WHEREAS, Employee and the Company desire to enter into an agreement providing
for the employment of Employee as President and Chief Executive Officer of the
Company;

 

NOW, THEREFORE, the Company and Employee hereby agree as follows:

 

1.                                       Employment.   The Company hereby
employs Employee, and Employee hereby accepts employment with the Company, on
the terms and conditions set forth in this Agreement.

 

2.                                       Term.  Subject to the provisions for
earlier termination set forth in Section 5 below, the term of Employee’s
employment under this Agreement (the “Term”) will commence on the Effective Date
and end on December 31, 2011; provided, however, that on January 1, 2012 and on
each succeeding anniversary thereafter, the Term automatically will be extended
by an additional year, unless (a) thirty (30) days prior to any such succeeding
anniversary either Employee or the Company has given the other written notice to
the contrary (which notice is not rescinded before such anniversary date) or
(b) this Agreement has otherwise been terminated as provided in Section 5 of
this Agreement.

 

3.                                       Positions and Duties.

 

(a)                                  During the Term, Employee shall have the
title of President and Chief Executive Officer of the Company and such duties
and responsibilities as are assigned to him by the Board of Directors of the
Company (the “Board”) from time to time.

 

(b)                                 Employee shall devote his exclusive
professional time, energy, and attention to the affairs and operations of the
Company, and shall use his best efforts to carry out his responsibilities under
this Agreement faithfully and efficiently; provided, however, that nothing
contained herein shall preclude Employee from (i) investing Employee’s personal
assets in such form or manner as will not require Employee’s services in any
capacity in the operations and affairs of the businesses in which such
investments are made, except as precluded in Section 6(b), or (ii) participating
in charitable or other not-for-profit activities as long as such activities do
not interfere with Employee’s work for the Company.

 

4.                                       Compensation.  During the Term:

 

(a)                                  Salary.  Employee shall initially be paid
an aggregate annual base salary of $250,000 per year, less applicable
withholdings and deductions (the “Base Salary”).  The Board shall review the
Base Salary from time to time and may, in its sole discretion, increase but not
decrease the Base Salary.  The Base Salary shall be payable in accordance with
the Company’s standard payroll practices and policies.

 

--------------------------------------------------------------------------------


 

(b)                                 Bonuses.

 

(i)                                     Initial Annual Incentive Bonuses.  For
the years ended December 31, 2010 and 2011, Employee also will be eligible to
receive, in the sole discretion of the Board, an annual incentive bonus (an
“Initial Annual Incentive Bonus”) based in part on performance goals which may
be established from time to time by the Board and\or based on the Board’s
judgment regarding the overall performance of Employee in light of general
industry conditions, product prices, and other considerations that the Board
considers appropriate under the circumstances.  Any Initial Annual Incentive
Bonus award shall be paid in the form of cash or, at Employee’s discretion and
with Board approval, any portion of said Initial Annual Incentive bonus may be
paid in the form of incentive stock options in lieu of cash.  If any portion of
the Initial Annual Incentive Bonus is paid in stock options, the number of
options granted calculated at the then current Exercise Price will equal the
number of options required to create pre-tax charges to the Income Statement
over the option vesting period that are equal to the bonus cash consideration
given up by Employee.

 

(ii)                                  Subsequent Annual Incentive Bonuses.  For
any year subsequent to December 31, 2011, Employee will be eligible to receive,
in the sole discretion of the Board, an annual incentive bonus (a “Subsequent
Annual Incentive Bonus”) based in part on performance goals which may be
established from time to time by the Board and\or on the Board’s judgment
regarding the overall performance of Employee in light of general industry
conditions, product prices, and other considerations that the Board considers
appropriate under the circumstances.  Any Subsequent Annual Incentive Bonus
award shall be paid in the form of cash or, at Employee’s discretion and with
Board approval, any portion of said Subsequent Annual Incentive bonus may be
paid in the form of incentive stock options in lieu of cash.  If any portion of
the Subsequent Annual Incentive Bonus is paid in stock options, the number of
options granted calculated at the then current Exercise Price will equal the
number of options required to create pre-tax charges to the Income Statement
over the option vesting period that are equal to the bonus cash consideration
given up by Employee.

 

(iii)                               Bonus Payments.  Each Initial Annual
Incentive Bonus and Subsequent Annual Incentive Bonus, or portion thereof, that
is payable in cash shall be paid, less applicable deductions and withholdings,
in accordance with the Company’s standard payroll practices and procedures, no
later than March 15 of the calendar year following the year in which the bonus
accrues.

 

(c)                                  Initial Stock Option Award.  On the
Effective Date, the Company shall grant to Employee incentive stock options to
acquire a number of shares of the Company’s common stock equal to 50,000 shares.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Stock Option Terms.

 

(i)                                     Value.  For the purposes of this
Agreement, the dollar value of stock options granted hereunder shall be
determined in good faith by the Board in a manner consistent with the Company’s
determination of such value for financial reporting purposes.

 

(ii)                                  Exercise Price.  The exercise price of the
options granted pursuant to Section 4(c) shall be equal to the closing trading
price of the Company’s common stock on the date of grant on the principal
exchange on which such stock is traded, provided, however, that in no event will
such exercise price be less than the “Fair Market Value” of the underlying
shares, as that term is defined in the Company’s 2007 Stock Option Plan (as the
same may be amended from time to time, the “Stock Option Plan”).

 

(iii)                               Vesting.  Stock options granted pursuant to
this Agreement shall vest one-third on each of the first, second and third
anniversaries of the option grant date.

 

(iv)                              Plan.  The stock options issuable pursuant to
this Agreement shall be issued under and subject to the terms of the Stock
Option Plan, including a customary award agreement as contemplated by the Stock
Option Plan, or such other plan or plans as may be adopted from time to time by
the Company.

 

(e)                                  Other Benefits.  During the Term,
(i) Employee shall be eligible to participate in the Company’s 401(k) plan
subject to plan entry requirements, (ii) Employee and/or Employee’s family, as
the case may be, shall be eligible to participate in, and shall receive all
benefits under, to the extent provided by the Company, medical, prescription and
dental plans, (iii) Employee shall be provided $500,000 of term life insurance
in the name of Employee.  Nothing in this Agreement requires that the Company
maintain any particular benefits plan or coverage, which may be modified or
eliminated based on the Company’s needs; provided, however, that Employee will
not be treated differently than other employees with respect to any such
modification or elimination.

 

(f)                                    Expenses and Allowances.   Employee is
authorized, in carrying out his responsibilities and duties under this
Agreement, to incur reasonable business expenses for the benefit of the Company,
all of types and at levels determined in good faith to be consistent with his
duties as President and Chief Executive Officer of the Company.  All such
expenses will either be paid directly by the Company or the Company shall
promptly reimburse Employee for expenditures upon the submission, from time to
time, of itemized accountings for such expenditures subject to Company policy.

 

(g)                                 Vacation.  Employee shall be entitled to
four weeks paid vacation per year, which shall accrue and be subject to the
terms of the Company’s vacation policy, as the same may be amended from time to
time.

 

3

--------------------------------------------------------------------------------


 

5.                                       Termination.

 

(a)                                  Certain Definitions.  For the purposes of
this Section 5, the following terms shall be assigned the following meanings:

 

(i)                                     “Accrued Obligations” means all accrued
Base Salary amounts as in effect at the time of termination, accrued vacation
pay or other benefits and reasonable and necessary business expenses incurred by
Employee in connection with his duties, as contemplated by Sections 4(a),
(d) (e), and (g), in each case to the extent unpaid as of the date of
termination and less applicable deductions and withholdings.

 

(ii)                                  “Cause” shall mean (i) dishonesty toward,
fraud upon, or deliberate injury or attempted deliberate injury to, the Company,
(ii) final conviction for a felony or crime involving moral turpitude,
(iii) willful refusal or willful failure to follow the lawful directions of the
Board, (iv) misfeasance, malfeasance, or negligence with respect to the
performance of Employee’s job duties, or (v) material violation of the Company’s
or its successor’s established policies and procedures.

 

(iii)                               “Disability” means a physical or mental
impairment which renders Employee unable to perform the essential functions of
his position for a period expected to last at least 60 days, even with
reasonable accommodation which does not impose an undue hardship on the
Company.  The Company reserves the right, in good faith, to make the
determination of disability under this Agreement based upon information supplied
by Employee and/or his medical personnel, as well as information from medical
personnel (or others) selected by the Company or its insurers.

 

(iv)                              “Good Reason” shall mean the occurrence of any
of the following conditions, provided that Employee gives the Company written
notice of such condition within thirty (30) days of its occurrence, and the
Company fails to remedy the condition within thirty (30) days of its receipt of
notice:

 

(1)                                  material diminution by the Company of
Employee’s authority, duties and responsibilities, which change would cause
Employee’s position to become one of less responsibility, importance and scope;

 

(2)                                  material reduction by the Company of the
Base Salary, as it may be increased from time to time;

 

(3)                                  the Company or its successor requiring
Employee to be based anywhere other than within thirty miles of the Company’s
principal office location or in or near Denver, Colorado, except for required
business travel to an extent substantially consistent with Employee’s business
travel requirements; or

 

(4)                                  any action or inaction that constitutes a
material breach by the Company of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Death or Disability.  Employee’s employment
shall terminate automatically upon Employee’s death.  If the Company determines
in good faith that the Disability of Employee has occurred, it may give to
Employee written notice of its intention to terminate Employee’s employment.  In
such event, Employee’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by Employee unless, within the 30 days
after such receipt, Employee has returned to full-time performance of his
duties.  Following termination pursuant to this Section 5(b), the Company’s only
obligation to Employee shall be to pay to Employee, in a lump sum, an amount
equal to the Accrued Obligations, plus payment to the Executive or his estate or
beneficiary, as applicable, of any amounts due pursuant to the terms of any
applicable welfare benefit plans.

 

(c)                                  Termination for Cause or Without Good
Reason.  This Agreement may be terminated at any time by the Company for Cause
or by Employee without Good Reason.  In the case of termination by the Company
for Cause, Employee shall be given written notice by the Board of the intention
to terminate him for Cause, such notice (i) to state in reasonable detail the
act(s) or failure(s) to act that constitute the grounds on which the proposed
termination for Cause is based and (ii) to be given within six months of the
date the Board has reasonable notice of why the act(s) or failure(s) to act
constitute grounds for termination for Cause.  Employee shall be entitled to a
hearing before the Board, provided he requests such hearing within ten calendar
days of receiving the written notice from the Board, and such hearing shall take
place within 10 calendar days of Employee’s request.  If, within five calendar
days following such hearing, Employee is furnished written notice by the Board
confirming that, in its reasonable judgment, grounds for Cause on the basis of
the original notice exist, he shall thereupon be terminated for Cause.  In the
case of termination by Employee without Good Reason, the termination shall be
effective thirty (30) days after Employee notifies the Company of such
termination.  Following termination pursuant to this Section 5(c), the Company’s
only obligation to Employee shall be to pay to Employee, in a lump sum, an
amount equal to the Accrued Obligations.

 

(d)                                 Termination Without Cause or for Good
Reason.  This Agreement may be terminated at any time by the Company without
Cause or by Employee with Good Reason.  In each case, such termination shall be
effective immediately upon delivery of notice to the non-terminating party.  In
the event of a termination pursuant to this Section 5(d), the Company shall pay
Employee, (i) in a lump sum, the Accrued Obligations and (ii) in twelve equal
monthly installments, the Base Salary in effect at the time of termination,
unless the termination occurs on or prior to December 31, 2010, in which case
the amount payable under this Section 5(d)(ii) shall be 50% of the Base Salary
in effect at the time of termination payable in six equal monthly installments.

 

(e)                                  Termination Upon a Change of Control.  In
the event of a termination upon a “Change of Control,” as that term is defined
in the Company’s Key Employee Retention Plan (the “Employee Retention Plan”),
Employee shall be entitled to the benefits provided under Section 4 of the
Employee Retention Plan, but based on a minimum of 12 years of service.  If, in
the sole opinion of the Company’s Board of Directors, such Change of Control
results primarily or in large part due to the constructive efforts of Employee
with the prior support of the Board of Directors, Employee shall be entitled to
the benefits provided under Section 4 of the Employee Retention Plan, but based
on a minimum of 24 years of service.

 

5

--------------------------------------------------------------------------------


 

(f)                                    Continued Benefits.  If Employee’s
employment is terminated pursuant to Sections 5(b) or 5(d), Employee and/or
Employee’s dependents, as applicable, shall be entitled to continue any
participation Employee had immediately prior to termination in each of the
Company’s welfare benefit plans as provided in Section 4 of the Employee
Retention Plan, but based on a minimum of 12 years of service.

 

6.                                       Confidentiality; Non-Competition;
Non-Solicitation.

 

Proprietary Information.  As of the Effective Date, a fiduciary relationship of
confidence and trust is established between Employee and the Company as to all
“Proprietary Information” (as defined below) then existing and subsequently
created or developed by or for the Company, including but not limited to,
information created or developed by Employee during his employment or
association with the Company.  Use and disclosure of the Proprietary Information
shall be governed by Employee’s duties to the Company under applicable law and
by the terms and conditions of this Agreement.  Employee shall use Proprietary
Information only for the benefit of the Company and for no other purpose
whatsoever.  Except in the performance of his duties for the benefit of the
Company, Employee shall not disclose to any person or entity or use any
Proprietary Information, in any form.  Employee agrees and acknowledges that all
of the Proprietary Information, in any form, and copies and extracts thereof, is
and shall remain the sole and exclusive property of the Company, and Employee
shall, on request, assign such information of Employee’s origination to the
Company and/or return to the Company the originals and all copies of all
Proprietary Information provided to or acquired by Employee in connection with
his employment or association with the Company, and shall return to the Company
all files, correspondence and/or other communications received, maintained
and/or originated by Employee during the course of such employment or
association.  For the purposes of this Agreement, the term “Proprietary
Information” shall mean all information which provides an actual or perceived
competitive or technological advantage to the Company relating to the Company or
its business, including, but not limited to, the Calliope Gas Recovery System
and Tractor Seal technologies and related intellectual property; provided,
however, that Proprietary Information shall not include any information which
was in Employee’s possession prior to the date hereof, as evidenced by bona fide
written, dated documents, or any information which is or becomes generally known
to the public through no fault of Employee or others owing duties of trust and
confidentiality to the Company.  Employee acknowledges that Proprietary
Information may include information relating to applications and unknown uses of
the Proprietary Information, and that, while certain information described above
is excluded from the definition of Proprietary Information, the new uses and
unknown applications of any public information recognized by Employee also
constitute Proprietary Information.  Furthermore, all new uses and unknown
applications of the Proprietary Information which become apparent to Employee
after the Effective Date shall be deemed Proprietary Information. 
Notwithstanding any other provision of this Agreement and any termination of
this Agreement, Proprietary Information shall remain such until excluded
pursuant to the proviso above.

 

Non-Competition.  Except as set forth in this Section 6.(b) or as may otherwise
be approved in advance in writing by the Board, during the Term and for a period
of eighteen months after the termination of Employee’s employment, Employee
shall not compete, directly or indirectly, with the Company within lease
boundaries, spacing units, or governmental sections

 

6

--------------------------------------------------------------------------------


 

where the Company owns interests as of the Effective Date or within five miles
of any lease boundaries, spacing units or governmental sections in which the
Company acquires interests after the Effective Date.  Without limiting the
generality of the foregoing, Employee shall not promote or assist, financially
or otherwise, any person, firm, association, partnership, corporation, or any
other entity violate the above restriction.  Primarily due to Employee’s
participation in Company projects during the past 10 years, Employee currently
owns interests in many leases, spacing units and governmental sections in which
the Company also owns interests (collectively referred to as “Employee’s
Predating Ownership Interests”).  Such Employee’s Predating Ownership Interests
are owned by Employee pursuant to agreements between Employee and the Company
which grant Employee certain ownership rights as set forth in the applicable
agreements.  Such Employee’s Predating Ownership Interests are generally
evidenced by, among other things, participation agreements, assignments, joint
interest billings, payments of joint ownership billings, title opinions,
division orders, transfer orders, and revenue receipts which predate this
Agreement.  With respect to Employee’s Predating Ownership Interests (i) they
are hereby acknowledged and approved, (ii) each parties’ continuing rights and
obligations related to Employee’s Predating Ownership Interests are hereby
acknowledged and approved, and (iii) Employee’s Predating Ownership Interests
are hereby excepted from this Section 6(b).

 

Non-Solicitation.  During the Term and for a period of eighteen months after the
termination of Employee’s employment either by the Company for Cause or by
Employee without Good Reason, Employee shall not directly or indirectly solicit
or induce or attempt to solicit or induce any employee(s), agent(s) or
consultant(s) of the Company to terminate their employment, representation or
other association with the Company.

 

Reasonableness of Restrictions.  Employee agrees that the covenants set forth in
Sections 6(b) and 6(c) are reasonable with respect to their duration and scope. 
In the event that any of the provisions of Sections 6(b) and 6(c) shall be
declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems enforceable, such provision shall be deemed to
be replaced herein by the maximum restriction deemed enforceable by such court.

 

7.                                       Injunctive Relief.  The parties hereto
agree that the Company would suffer irreparable harm from a breach by Employee
of any of the covenants or agreements contained herein, for which there is no
adequate remedy at law.  Therefore, in the event of the actual or threatened
breach by Employee of any of the provisions of this Agreement, the Company, or
its respective successors or assigns, may, in addition and supplementary to
other rights and remedies existing in their favor, apply to any court of law or
equity of competent jurisdiction for specific performance, injunctive or other
relief in order to enforce compliance with, or prevent any violation of, the
provisions hereof, and that, in the event of such a breach or threat thereof,
the Company shall be entitled, without posting a bond, to obtain a temporary
restraining order and/or a preliminary or permanent injunction restraining
Employee from engaging in activities prohibited hereby or such other relief as
may be required to specifically enforce any of the covenants contained herein.

 

8.                                       Governing Law; Venue.  This Agreement
and the legal relations hereby created between the parties hereto shall be
governed by and construed under and in accordance with the internal

 

7

--------------------------------------------------------------------------------


 

laws of the State of Colorado, without regard to conflicts of laws principles
thereof.  Any actions under or with respect to this Agreement shall be filed
only in the state or federal courts located in the State of Colorado and the
parties consent to the jurisdiction and venue of solely such courts.

 

9.                                       Taxes.

 

(a)                                  Except as otherwise provided in Section 11,
and to the extent specifically provided in Section 10, Employee shall be solely
liable for Employee’s tax consequences of compensation and benefits payable
under this Agreement, including any consequences of the application of
Section 409A of the Code.

 

(b)                                 In order to comply with all applicable
federal or state income tax laws or regulations, the Company may withhold from
any payments made under this Agreement all applicable federal, state, city or
other applicable taxes.

 

10.                                 Section 409A Savings Clause.

 

(a)                                  It is the intention of the parties that
compensation or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Code.  To the extent such
potential payments or benefits could become subject to such Section, the parties
shall cooperate to amend this Agreement with the goal of giving Employee the
economic benefits described herein in a manner that does not result in such tax
being imposed.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, if on the date of termination of Employee’s employment with the
Company,

 

(i)                                     Employee would not have a separation
from service within the meaning of Section 409A of the Code and the Treasury
Regulations thereunder (“Separation From Service”), and as a result of such
termination of employment would receive any payment that, absent the application
of this Section 10(b)(i), would be subject to additional tax imposed pursuant to
Section 409A of the Code, then such payment shall instead be payable on the date
that is the earliest of (A) Employee’s Separation From Service, (B) the date
Employee becomes disabled (within the meaning of Section 409A(a)(2)(C) of the
Code), (C) Employee’s death, or (D) such other date as will not result in such
payment being subject to such additional tax; and if

 

(ii)                                  Employee is a specified employee within
the meaning of Section 409A(a)(2)(B)(i) of the Code and would receive any
payment sooner than six months after Employee’s separation from service that,
absent the application of this Section 10(b)(ii), would be subject to additional
tax imposed pursuant to Section 409A of the Code as a result of such status as a
specified employee, then such payment shall instead be payable on the date that
is the earliest of (A) six months after Employee’s Separation From Service,
(B) Employee’s death, or (C) such other date as will not result in such payment
being subject to such additional tax.

 

11.                                 Limitation of Payments to Employee. 
Notwithstanding any other provision of this Agreement, in the event that any
payment (or portion thereof) to be made hereunder to Employee would constitute a
“parachute payment” for purposes of Section 280G(b)(2) of the Code, such payment
(or portion thereof) shall be reduced so that the remaining portion of such
payment (if

 

8

--------------------------------------------------------------------------------


 

any) does not constitute a parachute payment.  In the event that more than one
payment (or portion thereof) would constitute a parachute payment, the preceding
sentence shall be applied to such payments in the order designated by Employee
until none of the remaining payments (or portions thereof) constitute parachute
payments.  If Employee does not designate the order in which such payments shall
be reduced, each payment (or portion thereof) shall be reduced in the order in
which it is payable starting with the payment payable last in time, and then the
payment payable next to last in time, and so forth until none of the remaining
payments (or portions thereof) constitute parachute payments.

 

12.                                 Entire Agreement.   Subject to final Board
approval of the methodology to review and, if deemed appropriate, approve
Employee elections pursuant to joint operating agreements or participation
agreements for wells where Employee and the Company both own an interest, this
Agreement constitutes and contains the entire agreement and final understanding
concerning Employee’s employment with the Company and the other subject matters
addressed herein between the parties.  It is intended by the parties as a
complete and exclusive statement of the terms of their agreement.  It supersedes
and replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral, concerning the subject matter hereof.  Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party.  This is a fully
integrated agreement.

 

13.                                 Amendment and Waiver.  The provisions of
this Agreement may be amended or waived only with the prior written consent of
the Board (or a person expressly authorized thereby) and Employee, and no course
of conduct or failure or delay in enforcing the provisions of this Agreement
shall affect the validity, binding effect or enforceability of this Agreement.

 

14.                                 Miscellaneous.

 

(a)                                  Binding Effect.  This Agreement will be
binding upon and shall inure to the benefit of both Employee and the Company and
their respective successors, heirs and legal representatives, but neither this
Agreement nor any rights under this Agreement may be assigned by Employee or the
Company without the written consent of the other, and any assignment in
violation of the foregoing shall be void.

 

(b)                                 Notices.  Any notice required or permitted
to be given under this Agreement is to be in writing and either given by
personal delivery or deemed to be delivered three days after deposited, postage
pre-paid, in the U.S. certified or registered mail, return receipt requested,
addressed as follows:

 

If to the Company:

CREDO Petroleum Corporation
1801 Broadway, Suite 900
Denver, Colorado 80202
Attn: Alford B. Neely

 

9

--------------------------------------------------------------------------------


 

If to Employee:

Marlis E. Smith, Jr.
5030 Sanford Circle West
Englewood, CO 80113

 

or at such other address as is specified in written notice given in the manner
required in this Agreement.

 

(c)                                  Headings.  The section and other headings
contained in this Agreement are for the convenience of the parties only and are
not intended to be a part hereof or to affect the meaning or interpretation
hereof

 

(d)                                 Construction.  Each party has cooperated in
the drafting and preparation of this Agreement.  Hence, in any construction to
be made of this Agreement, the same shall not be construed against any party on
the basis that the party was the drafter.

 

(e)                                  Severability.  If any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of the Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.

 

(f)                                    Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

 

This Employment Agreement has been executed by the parties on the date and year
first above written.

 

 

CREDO PETROLEUM CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MARLIS E. SMITH, JR.

 

 

 

 

 

 

 

 

 

Marlis E. Smith, Jr., Individually

 

10

--------------------------------------------------------------------------------